DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on December 16, 2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/31/2022 and 7/27/2022 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on December 16, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3-5 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2015/0372614).
	Regarding claim 1, Yamada discloses an alternating current (AC) to direct current (DC) conversion circuit (i.e. circuit of Figure 2), comprising: 
 	a rectifier circuit (Fig. 2, rectifier circuit DB), a first direct current to direct current (DC to DC) conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) and a second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c), wherein, 
 	the rectifier circuit (Fig. 2, rectifier circuit DB) is configured to receive an AC input voltage (Fig. 2, voltage outputted from AC power source 1), convert the AC input voltage (Fig. 2, voltage outputted from AC power source 1) into a DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB), and output the converted DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB); 
 	an input end of the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) is coupled to an output end of the rectifier circuit (Fig. 2, rectifier circuit DB), an output end of the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) is coupled to an input end of the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c), and the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) is configured to perform power factor correction (i.e. switching units 11a-c are PFC circuits that perform power factor correction as indicated within Figure 10. See paragraph [0004]), wherein so that a waveform of an input current (Fig. 2, current outputted from rectifier circuit DB) of the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) corresponds to a waveform of the DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB), wherein the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) comprises N first power converters (i.e. switching units 11a-c of Figure 2) each comprising an input end, and input ends of the N first power converters (i.e. switching units 11a-c of Figure 2) are connected in series to receive the DC input voltage (Fig. 2, voltage outputted from rectifier circuit DB) (i.e. via switches 7a-7c, the inputs are series connected), to reduce a voltage across each power switch in the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) (See Figure 2), wherein N is a positive integer; and 
 	an output end of the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) is coupled to a load (Fig. 2, load capable of connecting to the output of converter circuits 30a-c), and the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) is configured to convert a signal (Fig. 2, signal outputted from circuit of inductor 6 and switching units 11a-c) outputted by the first DC to DC conversion module (Fig. 2, circuit of inductor 6 and switching units 11a-c) into a first output signal (Fig. 2, signal outputted from DC-DC converter circuits 30a-c), to drive the load (Fig. 2, load capable of connecting to the output of converter circuits 30a-c).
 	Regarding claim 3, Yamada further discloses wherein each of the N first power converters (i.e. switching units 11a-c of Figure 2) is a non-isolated DC to DC converter (See Figure 2).
 	Regarding claim 4, Yamada further discloses wherein 
 	for each of the N first power converters (i.e. switching units 11a-c of Figure 2), at least one power switch (i.e. either of switch 7a-c in Figure 2) in the first power converter (Fig. 2, circuit of inductor 6 and switching units 11a-c) is controlled to be turned on, to reduce a voltage across each power switch (i.e. switches 7a-c in Figure 2).
 	Regarding claim 5, Yamada further discloses N first control circuits (Fig. 3, circuits of dividers 110a-c, adders 105a-c, comparators 111a-c, and logic inverters 112a-c outputting to switches 7a-c respectively) configured to control the N first power converters (i.e. switching units 11a-c of Figure 2) respectively, wherein each of the N first control circuits (i.e. switching units 11a-c of Figure 2) is configured to control a first power converter (Fig. 2, circuit of inductor 6 and switching units 11a-c) corresponding to the first control circuit (i.e. circuit of Figure 3) to operate at a fixed frequency or a variable frequency (i.e. can be at least 100 times the frequency of the AC input voltage. See paragraphs [0024] and [0056]).
 	Regarding claim 14, Yamada further discloses wherein, 
 	the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) comprises N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) each comprising an input end, and input ends of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) are coupled to output ends of the N first power converters (i.e. switching units 11a-c of Figure 2) wherein N is an integer greater than 1.
 	Regarding claim 15, Yamada further discloses wherein, 
 	the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) each comprise an output end, and output ends of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) are independent of each other, or connected in series (See Figure 2), or connected in parallel (See Figure 2).
 	Regarding claim 16, Yamada further discloses wherein, 
 	each of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) is an isolated DC to DC converter, for electrical isolation (See Figure 2).
 	Regarding claim 17, Yamada further discloses wherein, 
 	the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) each comprise a transformer (Fig. 2, transformers 32a-c), and N transformers of the N second power converters are integrated into an N-phase integrated transformer with a single magnetic core (See paragraphs [0083]-[0085] and Figure 2).
 	Regarding claim 18, Yamada further discloses wherein, 
 	in a case that the output ends of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2) are connected in series or in parallel, respective two adjacent second power converters are under a phase-shifted control, to reduce an output ripple (See paragraphs [0024] and [0093]).
 	Regarding claim 19, Yamada further discloses a second control circuit (i.e. control circuit controlling converter circuits 31a-c of Figure 2) configured to control operation states of the N second power converters (i.e. DC-DC converter circuits 30a-c of Figure 2), to control the first output signal outputted by the second DC to DC conversion module (Fig. 2, DC-DC converter circuits 30a-c) to drive the load (Fig. 2, load capable of connecting to the output of converter circuits 30a-c).

Allowable Subject Matter
8.	Claims 2 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 2, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, 
 	wherein the input ends of the N first power converters are connected in series between a high potential input terminal of the first DC to DC conversion module and a ground, the N first power converters each comprise an output end, and output ends of the N first power converters serve as N output ends of the first DC to DC conversion module correspondingly.

Regarding claims 6-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit according to claim 1, further comprising: 
 	N first control circuits configured to control the N first power converters respectively, 
 	wherein each of the N first control circuits is configured to: generate a first duty cycle signal based on an output voltage sampling signal, an input voltage sampling signal and an inductor current sampling signal of a first power converter corresponding to the first control circuit; and generate a control signal based on the first duty cycle signal, to control each power switch in the first power converter to be turned on or off, wherein the first duty cycle signal indicates a duty cycle correspondingly of the power switch.

Regarding claims 10-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An alternating current to direct current conversion circuit, further comprising: 
 	N first control circuits configured to control the N first power converters respectively, wherein each of the N first control circuits is configured to determine, for each power switch in a first power converter corresponding to the first control circuit and based on an output voltage sampling signal and an inductor current of the first power converter, a time instant when the power switch is turned on and a time instant when the power switch is turned off.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al (US 2018/0183335) deals with a power conversion apparatus and method for configuring the same, and Young et al (US 2017/0237339) deals with power factor correction stages in power conversion.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838